—In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Kings County (Ramirez, J.), dated October 3, 1991, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631). Bracken, J. P., Rosenblatt, Lawrence, Krausman and Goldstein, JJ., concur.